

116 S80 IS: Jobs and Premium Protection Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 80IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Barrasso (for himself, Mr. Gardner, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the annual fee on health insurance providers enacted by the Patient Protection and
			 Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Jobs and Premium Protection Act.
		2.Protecting patients
 from higher premiumsSection 9010 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is repealed.